[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED MEMORANDUM OF DECISION
The first sentence of paragraph 1 of the Memorandum of Decision of October 30, 1996 is deleted and substituted therefor is the following: CT Page 4746
This is an action brought by Grace T. LaFlamme, owner of property consisting of land and buildings located at 25 Hopkins Road, Watertown from the actions of the Watertown Assessor and Board of Tax Review in assessing her property on the Grand List of October 1, 1994 at $790,140 reduced by said board to $659,820.
KULAWIZ, J.